Citation Nr: 1410917	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Tommy Klepper, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a December 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  

The issues of entitlement to service connection for chronic sinusitis, a left shoulder disability, heart murmurs, tinnitus, and vertigo; entitlement to increased ratings for lumbar degenerative disc disease and acid reflux; and entitlement to separate compensable ratings for lower extremity radicular pain, to include secondary to lumbar degenerative disc disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Sleep apnea had its onset during active duty service. 


CONCLUSION OF LAW

Sleep apnea was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Based on the following, the Board finds that service connection for sleep apnea is warranted.  

The Veteran was first diagnosed with sleep apnea following a February 2010 sleep study.  As such, he has a current diagnosis.  Id.  

Concerning an in-service occurrence of the disorder, the Board observes that neither the Veteran's enlistment examination, nor the pre-discharge VA examination, demonstrate sleep apnea findings.  His service treatment records also fail to show treatment for a sleep disorder during active duty service.  Nevertheless, there is ample lay evidence demonstrating an in-service onset of trouble sleeping.  The Veteran has competently reported trouble sleeping during active duty.  His spouse has submitted multiple statements regarding the appellant's sleeping trouble and snoring.  Statements from fellow soldiers J.A.M. and R.O.G. document the appellant's sleep difficulties during active duty.  

Lay statements are competent to identify observable symptoms, such as trouble sleeping.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the Veteran failed to identify such symptoms to medical treatment providers during service other than one indication in 2005 of sleep trouble that he associated with his back pain, the Board has considered his stated reasons for his reluctance to do so including the possibility of involuntary separation due to his medical condition, and has not found evidence sufficient to detract from the credibility of the lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Additionally, specifically with regard to the second "buddy" statement, the Board notes that R.O.G. was an Independent Duty Medical Technician in the Air Force, during the time frame in which he witnessed the Veteran's sleep troubles.  To the extent that the other lay statements of record are insufficient to relate the Veteran's sleeping trouble to his subsequently-diagnosed sleep apnea, R.O.G.'s statements are imbued with additional probative value, due to his medical training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  R.O.G. specifically described "heroic snoring . . . coupled with occasional apneic episodes" and several nighttime awakenings.  While the Veteran was stationed in Germany, R.O.G. advised him to seek medical testing for possible sleep apnea.  

The Board also finds that there is sufficient evidence of a nexus between the currently-diagnosed disorder and the in-service symptomatology.  The Veteran submitted an independent medical examination report from Dr. J.W.E. in January 2014.  Dr. J.W.E. documented the Veteran's identified sleep symptomatology, and opined that sleep apnea symptoms had their onset during service.  He further opined that the Veteran's sleep apnea was aggravated by other service-connected disabilities, including gastroesophageal reflux disease and degenerative disc disease of the spine.  Dr. J.W.E.'s opinion is consistent with the record and fully supportive; the Board finds it to be probative of the question of etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

As the record reflects evidence of a current diagnosis of sleep apnea, an in-service onset of sleep apnea symptoms, and a competent nexus between the two, service connection is warranted.  38 C.F.R. § 3.303(a).  



ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


